Citation Nr: 0807249	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim service connection for umbilical hernia.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003, rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which declined to reopen the claim of 
service connection for umbilical hernia.  In March 2007, the 
Board remanded the claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.


FINDINGS OF FACT

1.  A claim for service connection for umbilical hernia was 
denied in April 1981, and the veteran did not appeal.

2.  The evidence added to the record since the April 1981, 
rating decision regarding service connection for umbilical 
hernia and does not raise a reasonable possibility of 
substantiating a claim for service connection.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision, which denied a claim for 
service connection for umbilical hernia, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the final April 1981 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Notice in a new and material evidence claim must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The question of what constitutes material 
evidence depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant with notice letters in November 
2002, February 2003, and April 2003, as well as a January 
2004 statement of the case (SOC), which collectively describe 
the elements necessary to substantiate the appellant's 
underlying service connection and the basis for the prior 
denial.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  In March 2007, 
the Board found the notice insufficient to satisfy the 
requirements of Kent, and remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The RO 
provided the appellant with corrected notice in April 2007, 
which accurately identified what constitutes new and material 
evidence in the appellant's case, and the appellant was given 
the opportunity to submit further evidence.  The April 2007 
notice also complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying 
the five elements of a service connection claim.  
The claim was subsequently readjudicated in an October 2007 
supplemental statement of the case.  The Board finds that any 
notice deficiency has been corrected. 

VA has obtained service medical records (SMRs) and assisted 
the veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claim file; and the veteran 
has not contended otherwise.  As the claim is not being 
reopened, there was no obligation for VA to perform a medical 
evaluation.  38 C.F.R. § 3.159(c)(4)(iii).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  


Reopening a Claim for Service Connection for Umbilical Hernia

The record reflects that the original claim for service 
connection for umbilical hernia was denied by a rating 
decision in April 1981, because the evidence in the veteran's 
official service records showed that his disability had 
existed prior to service and was not aggravated by service.  
The veteran contends that he did not receive notice of the 
denial of his 1981 claim.  The record shows that a copy of 
the decision was mailed to the veteran on April 13, 1981, at 
the address he provided on his claim form, and it was not 
returned as undeliverable.  The law requires only that VA 
mail a notice and then presumes the regularity of the 
administrative process, unless there is clear evidence to the 
contrary." Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  The veteran's statement of non-receipt, by itself, 
is not clear evidence to the contrary sufficient to rebut the 
presumption of regularity of the notice.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Thus, the veteran is 
presumed to have been notified of the decision and his right 
to appeal.  He did not file an appeal, and the decision 
became final at the end of the statutory time limit.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because of this, 
the veteran's claim for service connection for umbilical 
hernia can only be reopened if new and material evidence has 
been submitted since the earlier decision.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  

The veteran submitted a request to reopen the claim for 
compensation for umbilical hernia in November 2002.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the April 1981 decision 
consisted of the veteran's service records.

Evidence relative to the claim for umbilical hernia that has 
been associated with the claims folder since the April 1981 
rating decision includes an operative report by W. G., M.D., 
describing surgery the veteran underwent in July 2002 to 
reduce the hernia, an August 2003 VA evaluation of the post-
surgical hernia site noting a diagnosis of recurrent 
umbilical hernia, and the veteran's testimony at a hearing 
before the Decision Review Officer (DRO) at the RO in October 
2003.  

None of these items was available to the RO when it denied 
the veteran's claim in 1981.  Although new, the evidence is 
not material because it does not raise a reasonable 
possibility of substantiating the claim for service 
connection.  

The veteran's 1981 claim for service connection was denied 
because the hernia was found to have existed prior to service 
and to not have been aggravated by service.  New and material 
evidence in this case would be evidence showing that the 
veteran's condition began in service, was made worse in 
service, or had become worse after leaving service because of 
an in-service event.  The evidence of record shows only that 
the veteran had a hernia which required surgery in 2002; 
however, there was already evidence of a disability at the 
time of the original decision.  This new evidence does not 
suggest that the veteran's disability, which preexisted 
service, was at all aggravated by military service.  
 
The Board finds that the evidence submitted since the April 
1981 rating decision is not new and material to the issue of 
service connection for umbilical hernia because it does not 
raise a reasonable possibility o f substantiating the claim.  
Accordingly, the claim must be denied.  



ORDER

New and material evidence has not been received to reopen 
claim for service connection for umbilical hernia, and the 
claim is not reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


